PARKER, Acting Chief Judge.
Jerry Weekfall appeals his judgment and sentence for extortion. We affirm the judgment and sentence but remand with directions to the trial court to strike a portion of condition (3) and to modify condition (6) of probation.
Probation condition (3) states: “You will not possess, carry or own any weapons, firearms, or destructive devices.” That portion prohibiting Weekfall from possessing, carrying, or owning destructive devices must be struck because it was not pronounced orally. Holmes v. State, 675 So.2d 995 (Fla. 2d DCA 1996); Laster v. State, 658 So.2d 1129 (Fla. 2d DCA 1995).
Probation condition (6) states: “You will work faithfully at suitable employment. You will report to your employer your supervision status.” This condition is part of condition (8) contained in the general conditions section in the order of probation form found in Florida Rule of Criminal Procedure 3.986(f). According to State v. Hart, 668 So.2d 589 (Fla.1996), that general condition need not be pronounced orally. However, the general condition in that form order does not contain the qualifying language “insofar as may be possible,” contained in section 948.03(l)(c), Florida Statutes (1993). Therefore, the condition must be modified by adding the phrase “insofar as may be possible.” See Bristol v. State, 667 So.2d 486 (Fla. 2d DCA 1996).
We affirm the judgment and sentence. We strike a portion of probation condition (3) and remand this case to the trial court to modify probation condition (6).
PATTERSON, J., concurs.
ALTENBERND, J., concurs specially.